Citation Nr: 0322667	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  01-03 621A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a shell fragment wound of the left forearm, with 
carpal tunnel syndrome and scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The veteran served on active duty from January 1966 to 
November 1970; from March 1988 to September 1988; and from 
February 1991 to January 1993.  Additional service is also 
indicated by the evidence of record. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in November 2000 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, of which the veteran was notified in 
November 2000 by the RO in Oakland, California.

At the outset, the Board acknowledges that the veteran has 
been granted a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU).  
However, a TDIU claim is a matter separate from the 
adjudication of schedular and extraschedular rating claims.  
Even if a TDIU rating is awarded, the veteran is still 
entitled to fair adjudication of those other claims.  See, 
e.g., Colayong v. West, 12 Vet. App. 524, 537 (1999).


REMAND

The veteran has repeatedly cited as relevant to his claims 
the fact that he has been awarded disability benefits by the 
Social Security Administration and the State of California, 
particularly with respect to his PTSD.  After obtaining any 
appropriate releases, the RO should contact the Social 
Security Administration (SSA) and, if appropriate, the State 
of California and, after obtaining any required releases, 
obtain and associate with the claims file copies of the 
veteran's records regarding SSA and California disability 
benefits, including any administrative decisions (favorable 
or unfavorable) and the medical records upon which the 
decisions were based, as these may contain medical 
examinations and opinions reflecting the nature and severity 
his service-connected psychiatric and left forearm 
disabilities.

Also, the appellant has not been fully apprised of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 475, 
114 Stat. 2096 (2000) (VCAA).  The pertinent VCAA statutory 
provisions were set fort in a March 2001 Statement of the 
Case; however, under the law as it has evolved since that 
time more is required.  The RO should ensure compliance with 
the duty to notify and assist provisions of the VCAA, to 
include notifying the veteran of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated 38 C.F.R. § 
19.9(a)(2) and (a)(2)(ii).  See Disabled American Veterans, 
et al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  The Federal Circuit held that 38 C.F.R. § 
19.9(a)(2) was invalid because in conjunction with 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction for initial consideration and without 
having to obtain the appellant's waiver, which was contrary 
to 38 U.S.C. § 7104(a).  The Federal Circuit further held 
that 38 C.F.R. § 19.9(a)(2)(ii) was invalid in that it 
provided 30 days to respond to notice, which was contrary to 
38 U.S.C. § 5103(b), which provides a claimant one year to 
submit evidence.

In light of the Federal Circuit's holdings, the Board 
concludes that it must remand the veteran's claims for the RO 
to accomplish the duties to notify and assist as mandated by 
the VCAA.

Accordingly, this case is REMANDED for the following action: 

1.  The RO must assure compliance with 
the applicable requirements of the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2002).  The RO should 
review the record and send an appropriate 
letter to the veteran to ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA, to 
include 38 U.S.C. § 5103(b).  The RO's 
attention is directed to Quartuccio v. 
Principi, supra, pertaining to the 
amended version of 38 U.S.C.A. § 5103(a), 
which requires that the Secretary 
identify for the veteran which evidence 
the VA will obtain and which evidence the 
veteran is expected to present. 

2.  In a November 2002 letter, the 
veteran indicated that he was placed on 
California State Disability and Social 
Security Disability Insurance (SSDI) by 
the Social Security Administration (SSA).  
He indicated he was placed on State 
disability from November 2000 to November 
2001, and was still on SSDI.  The RO 
should contact the SSA and, if 
appropriate, the State of California and, 
after obtaining any required releases, 
obtain and associate with the claims file 
copies of the veteran's records regarding 
SSA and State of California disability 
benefits, including any administrative 
decisions (favorable or unfavorable) and 
the medical records upon which the 
decisions were based.  

3.  After completion of the above and 
receipt of any new evidence, the RO 
should review the new evidence and 
determine whether, in light of the newly 
received evidence, additional VA 
examinations are required to make a 
decision on the merits of the veteran's 
claims.  If so, appropriate VA 
examinations should be scheduled.  See 38 
U.S.C.A. § 5103A(d).  The RO should 
further consider whether it has adequate 
medical evidence to rate all aspects 
(e.g., all identified neurological, 
orthopedic, and skin disability 
attributable to the shell fragment 
wounds) of the veteran's service-
connected left forearm disability.

4.  The RO should readjudicate the issues 
of entitlement to a rating in excess of 
30 percent for PTSD, and entitlement to a 
rating in excess of 10 percent for 
residuals of a shell fragment wound of 
the left forearm, with carpal tunnel 
syndrome and scars, with consideration of 
all of the evidence added to the record 
since the Supplemental Statement of the 
Case (SSOC) issued in October 2002.  

In rating the left forearm disabilities, 
the RO should consider the case of 
Esteban v. Brown, 6 Vet. App. 259, 261 
(1994), in which the United States Court 
of Appeals for Veterans Claims noted that 
while pyramiding of disabilities is to be 
avoided pursuant to 38 U.S.C. § 1155 and 
38 C.F.R. § 4.14, it is possible for a 
veteran to have separate and distinct 
manifestations from the same injury 
permitting two different disability 
ratings.  Esteban, 6 Vet. App. at 261.  
The critical element is that none of the 
symptomatology for one condition is 
duplicative of or overlapping with the 
symptomatology of the other condition.  
Id. at 262.
 
5.  If the benefits requested on appeal 
are not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC, which must contain notice of all 
relevant action taken on the claims, to 
include a summary of all of the evidence 
added to the record since the October 
2002 SSOC.  A reasonable period of time 
for a response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




